Name: Commission Regulation No 474/67/EEC of 21 August 1967 on the advance fixing of the export refund on rice and broken rice
 Type: Regulation
 Subject Matter: trade;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31967R0474Commission Regulation No 474/67/EEC of 21 August 1967 on the advance fixing of the export refund on rice and broken rice /* Unofficial translation */ Official Journal 204 , 24/08/1967 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 1 P. 0223 English special edition: Series IV Chapter 1965-1972 P. 0014 Swedish special edition: Chapter 3 Volume 1 P. 0223 Greek special edition: Chapter 03 Volume 2 P. 0149 Spanish special edition: Chapter 03 Volume 2 P. 0068 Portuguese special edition Chapter 03 Volume 2 P. 0068 COMMISSION REGULATION N º 474/676/EEC of 21 August 1967 on the advance fixing of the export refund on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation N º 359/67/EEC of 25 July 1967 on the common organization of the market in rice (1), and in particular Article 17 (6) thereof, Whereas Article 17 of the abovementioned Regulation provides that for exports of rice and broken rice the difference between quotations or prices on the world market and prices within the Community may be covered by an export refund which may be fixed in advance ; whereas, in the case of advance fixing, the refund must be adjusted for the threshold price which will be in force during the month in which export takes place and a corrective amount, fixed at the same time, must be applied to the refund; Whereas, in order to assess the amount of the refund to be granted when this is fixed in advance, the variation in world market prices which may occur between the day on which the application for the licence is made and the month in which exportation takes place has to be estimated ; whereas the cif forward delivery price reflects this variation and thus enables the amount by which the refund valid on the day on which the application for the licence is made to be reduced or increased; Whereas it would be inadvisable for the amount of refunds to vary too frequently as a result of minimal changes in world market quotations, thus causing uncertainty for those entitled to them ; whereas, therefore, without harming the interests of those entitled, a limit should be set within which variations in these quotations do not affect the amount of the refund; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Where the export refund on rice and broken rice referred to in the first subparagraph of Article 17 (4) of Regulation N º 359/67/EEC is fixed in advance, the refund shall be that which is applicable to an export on the day on which the licence is applied for: - reduced by the difference between the cif forward delivery price and the cif price where the former exceeds the latter by more than 0.025 unit of account per 100 kilogrammes; - increased by the difference between the cif price and the cif forward delivery price where the former exceeds the latter by more than 0.025 unit of account per 100 kilogrammes. In the intervals between weekly fixings, the amount of the refund applicable in the case of advance fixing shall be adjusted when application of the above method of calculation would lead to its amount being altered by more than 0.025 unit of account per 100 kilogrammes. The cif price for this purpose shall be that calculated in accordance with Article 16 of Regulation N º 359/67/EEC. The cif forward delivery price shall be that calculated in accordance with Article 3 (2) of Regulation N º 365/67/EEC (2) based, however, in respect of each (1) OJ N º 174, 31.7.1967, p. 1. (2) OJ N º 174, 31.7.1967, p. 32. month for which the export licence is valid, on the cif price calculated on the basis of offers for shipment during the month in which export will be effected. Article 2 This Regulation shall enter into force on 1 September 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1967. For the Commission The President Jean REY